        Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 1 of 17



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

CHRISTOPHER SHORTER
    a/k/a “Chrissy Shorter”

         Petitioner,

v.                                              Case No. 4:20cv223/MW-MAF

BRYAN DOBBS, WARDEN,

     Respondent.
__________________________/

                       GOVERNMENT’S RESPONSE TO THE
                         COURT’S MAY 18, 2020, ORDER

         Comes now the United States of America, by and through the undersigned

Assistant United States Attorney, and files this response to the Court’s May 18,

2020, order. (ECF 26) For the reasons set forth below, the government argues

that Defendant, Christopher Shorter, a/k/a “Chrissy Shorter,” is not entitled to

any relief under the First Step Act and that the petition should be denied.

                                STATEMENT OF THE FACTS

         On February 8, 2012, a federal grand jury in the Northern District of

Florida returned a 55-count Indictment against the defendant, Christopher

Shorter and co-defendant Kimberly Lewis. (ECF 1; PSR, para. 11) Count 1



1
    See criminal file, case no. 4:12CR11-001.
        Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 2 of 17




charged the defendants with conspiracy to defraud the government with respect

to claims between November 14, 2008, and March 27, 2010, in violation of 18

U.S.C. § 286. (ECF 1, PSR, para. 2) Counts 2 through 26 charged Defendant

Shorter with defrauding the government with respect to claims, in violation of

18 U.S.C. § 287. (ECF 1; PSR, para. 3) Counts 27 through 33 charged

Defendant Shorter and co-defendant Lewis2 with wire fraud (aiding and

abetting), in violation of 18 U.S.C. §§ 1843 and 2. (ECF 1; PSR, para. 4) Counts

d 34 through 51 charged Defendant Shorter with mail fraud (aiding and

abetting), in violation of 18 U.S.C. §§ 1341 and 2. (ECF 1; PSR, para. 5) Counts

52 through 55 charged Defendant Shorter with aggravated identity theft (aiding

and abetting), in violation of 18 U.S.C. §§ 1028A(a)(1) and 2. (ECF 1; PSR,

para. 6)

         In November 2009, the IRS identified more than 200 income tax returns

which were believed to be false, due to fraudulent W-2 forms, common

addresses, and common bank accounts. (PSR, para. 10) These federal tax

returns were linked to Defendant Shorter and Complete Solutions Tax Services,

a tax preparation business listing Defendant Shorter and an associate as the

business owners. (PSR, para. 11) Subsequent investigation revealed more

fraudulent tax returns, totaling approximately 265 returns for the tax years 2006,


2
    Co-defendant Lewis was also charged in counts 4, 6, 10, 13, 35, 37, 39, 40, and 55.
                                               2
     Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 3 of 17




through 2009. (Id.) The total amount falsely claimed as part of the conspiracy

was approximately $1,313,520.00. (Id.)       Of this amount, Shorter received

$153,062.00 in successful fraudulent tax return refunds. (Id.)

      On March 29, 2012, Defendant Shorter pled guilty to counts 1, 2 through

14, 27 through 33, 34 through 44, and 52 through 55. (PSR, para. 8) With an

offense level of 24 and criminal history category of VI, Defendant Shorter scored

a guideline imprisonment range of 100 to 125 months on all counts except Count

1 and 2 through 14. (PSR, paras. 41, 56, 116) On Count 1, the guideline range

was 100 to 120 months’ imprisonment based on the statutory maximum

sentence of 120 months. (PSR, para. 116) On Counts 2 through 14, the statutory

maximum sentence was 60 months’ imprisonment.               (Id.)   The term of

imprisonment for Counts 52 through 55 was a consecutive term of 24 months’

imprisonment. (Id.)

      On July 31, 2012, Defendant Shorter was sentenced to 72 months’

imprisonment on counts 1 and 27 through 44, 60 months’ imprisonment on

counts 2 through 14, and a consecutive 24 months’ imprisonment on counts 52

through 55 for a total of 96 months’ imprisonment followed by three years of

supervised release.   (ECF 62)     On February 14, 2019, Defendant Shorter

completed the term of incarceration and began supervised release. (ECF 98)

After a violation petition was filed, this court modified Defendant Shorter’s term

                                        3
        Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 4 of 17




of supervision to clarify that Defendant Shorter “shall not possess or use the

personal individual information of any individual other than her own.” (ECF

109).

        On January 8, 2019, Defendant Shorter filed an Emergency Petition for

relief under 28 U.S.C. § 2241 and an Emergency Motion to Expedite Hearing in

the Southern District of Florida. (ECF 1, 33) In the § 2241 petition, Defendant

Shorter alleged that the “Request for Administrative Remedy is currently

pending” with the BOP. (ECF 1, p. 4) Defendant Shorter attached documents

to the petition showing communication with prison personnel. (ECF 1,

Attachment A, pp. 13-17) On December 26, 2018, Defendant Shorter submitted

a form entitled “Informal Resolution,” requesting that “56 additional days Good

time credit” be applied to Defendant Shorter’s sentence under the First Step Act,

resulting in a release date of December 20, 2018. (Id., p. 13) The correctional

counselor responded on the bottom of the form: “Your time is not computed at

the institutional level. Due to the [government] shutdown your immediate

release may be delayed by the Designation and Sentence Computation Center.”

(Id.) A unit manager later added: “Although the law may have been signed,

there has been no guidance issued to the BOP or FCI Miami on how this law

will effect inmates and any procedures needed. Please be patient while


3
    Citation to the instant case, case no. 4:20cv223/MW-MAF.
                                            4
     Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 5 of 17




information is compiled and then executed.” (Id.) On December 27, 2018,

Defendant Shorter filed a “Request for Administrative Remedy,” which stated

a desire to “grieve the attached INFORMAL RESOLUTION REQUEST.”

(Id., p. 16) On January 2, 2019, the Warden responded to Defendant Shorter’s

email demanding immediate release with an email explaining, “We do not have

authority to recalculate sentences at the local institution level. We are awaiting

guidance on how to proceed.” (Id., p. 17).

      The district court referred the petition to a magistrate judge, who, without

requiring a response from the Warden, issued a Report and Recommendation

(hereinafter, “R&R”) that Defendant Shorter’s petition be dismissed without

prejudice due to prematurity and a failure to exhaust administrative remedies.

(ECF 5) According to the R&R, Defendant Shorter “likely could not qualify for

any time credits when this Petition was filed… [S]uch time credits do not apply

before the Act’s date of enactment, and Shorter filed her §2241 petition less than

30 days after the First Step Act’s enactment.” (Id., p. 5)

      Defendant Shorter objected to the R&R, claiming that “the futility

exception” excused any requirement to exhaust administrative remedies. (ECF

8) The district court in the Southern District of Florida dismissed the petition

on February 15, 2019. (ECF 10) Defendant Shorter timely filed a notice of

appeal.   (ECF 13)     Although there was an initial dismissal for lack of

                                        5
     Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 6 of 17




prosecution, the Eleventh Circuit Court of Appeals issued mandate on April 13,

2020, vacating and remanding the petition for further proceedings. (ECF 22)

The case was transferred to the Northern District of Florida on April 30, 2020.

(ECF 24) On May 18, 2020, this court issued an order directing the government

to respond by June 15, 2020. (ECF 26)

      The government responds and opposes the petition as follows:

                             LAW AND ARGUMENT

I.    Defendant Shorter is ineligible for relief under the First Step Act.

      This court is authorized to issue a writ of habeas corpus on behalf of a

prisoner who is “in custody in violation of the Constitution or laws or treaties of

the United States.” 28 U.S.C. § 2241(c)(3). A petition filed pursuant to 28

U.S.C. § 2241 petition is appropriate where, a prisoner challenges the execution

of his federal sentence. Antonelli v. Warden, U.S. P. Atlanta, 542 F.3d 1348, 1352

(11th Cir. 2008). In the instant case, Defendant Shorter was still “in custody” at

the time of the filing of the § 2241 petition and is currently serving a term of

supervised release. (ECF 1; ECF 98 – case no. 4:12CR11-001) Defendant

Shorter continues to seek good-time credit, even though the sentence of

imprisonment had been completed.

      The Bureau of Prisons, (hereinafter, “BOP”) uses the provisions in 18

USC § 3624(b) to determine good conduct time credit on a federal sentence.

                                            6
     Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 7 of 17




Section 102(b)(1)(A) of the First Step Act of 2018 amended 18 U.S.C. §

3624(b)(1) to increase the maximum allowable good-time credit from 47 to 54

days for each year of the sentence imposed. First Step Act, Pub. L. No. 115-391,

§ 102(b)(1)(A), 132 Stat. 5194 (2018). Title 18 U.S.C. § 3624(b)(1) now states:

            Subject to paragraph (2), a prisoner who is serving a term of
            imprisonment of more than 1 year other than a term of
            imprisonment for the duration of the prisoner’s life, may receive
            credit toward the service of the prisoner’s sentence, of up to 54 days
            for each year of the prisoner’s sentence imposed by the court, subject
            to determination by the Bureau of Prisons that, during the year, the
            prisoner has displayed exemplary compliance with institutional
            disciplinary regulations.

18 U.S.C. § 3624(b)(1).

      This provision applies retroactively “to offenses committed before, on, or

after the date of enactment of this Act, except that such amendments shall not

apply with respect to offenses of this Act, except that such amendments shall not

apply with respect to offenses committed before November 1, 1987.” First Step

Act, Pub. L. No. 115-391, § 102(b), 132 Stat. 5213 (2018). The provisions in the

First Step Act, however, included a delayed effective date to allow the Attorney

General time to establish the “risk and needs assessment system” by July 19,

2019. See Bottinelli v. Salazar, 929 F.3d 1196, 1199 (9th Cir. 2019)(“Congress

provided ‘clear direction’ in paragraph 102(b)(2) to delay the implementation of

the good time credit amendment until the Attorney General establishes the ‘risk

and needs assessment system.’ Like the district court, we refuse to overlook the

                                        7
     Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 8 of 17




[First Step] Act's plain text and therefore affirm the denial of the joint habeas

petition.”) (internal citation omitted). Other district courts have similarly found:

      In accordance with Section 102(b)(2) of the Act, the amendments made in
      this section only take effect when the Attorney General completes the ‘risk
      and needs assessment system’ required by Section 101(a) of the Act.
      Section 101(a) does not require completion of the system until 210 days
      after the Act's enactment. Thus, Section 102(b)(1) will not take effect until
      approximately July 2019.

      Thorpe v. Edge, 2019 U.S. Dist. LEXIS 123579, *3 (S.D. Ga. Jul. 8, 2019),

(collecting cases), quoting Gilliam v. U. S. Justice Dep’t, No. 219-CV-00037, 2019

U.S. Dist. LEXIS 78503, 2019 WL 2062544, at *2 (E.D. Ark. Apr. 19, 2019),

Report and Recommendation adopted sub nom. Gilliam v. Hendrix, 2019 U.S.

Dist. LEXIS 78103, 2019 WL 2062494 (E.D. Ark. May 9, 2019) (quoting Rizzolo

v. Puentes, No. 1:19-cv-00290, 2019 U.S. Dist. LEXIS 42957, 2019 WL 1229772

(E.D. Cal. March 15, 2019)); see also Crittendon v. White, No. 1:19-cv-669, 2019

U.S. Dist. LEXIS 71568, 2019 WL 1896501 (M.D. Pa. Apr. 29, 2019) (same).

The Attorney General’s deadline for the risk and needs assessment was July 19,

2019. 18 U.S.C. § 3632(a).

      To grant Defendant Shorter’s petition, the court would be disregarding the

plain language of Subsection 102(b)(2), which provides that the amendments

made in subsection 102(b) of the Act take effect only when the Attorney General

completes the “risk and needs assessment system” required by Section 101(a) of

the Act. Wright v. United States, 2019 U.S. Dist. LEXIS 111793, * 13 (W.D. WA.
                                         8
     Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 9 of 17




June 5, 2019). It is undisputed that Congress can postpone the date on which a

law, or even part of a law, becomes effective. Id., citing Gozlon-Peretz v. United

States, 498 U.S. 395, 504, 405-08 (1991). And where Congress has provided an

express effective date for a statutory provision, that date controls. Id, citing

Gozlon-Peretz, 498 U.S. at 403-404.

      Defendant Shorter was ineligible for relief at the time of filing the petition

and remains ineligible; and therefore, the petition should be dismissed. See

Thorpe v. Edge, 2019 U.S. Dist. LEXIS 123579, * 3, citing Wykoff v. Woods, Civil

Action No.: 2:19-CV-72, 2019 U.S. Dist. LEXIS 82121, 2019 WL 2375257, at

*2 (M.D. Ala. May 14, 2019) (request for immediate recalculation of sentence

under § 102(b)(1) premature and subject to dismissal) (collecting cases), Report

and Recommendation adopted, 2019 U.S. Dist. LEXIS 92823, 2019 WL

2375176 (June 4, 2019); See also Schmutzler v. Quintana, No. 5:19-046-DCR,

2019 U.S. Dist. LEXIS 26433, 2019 WL 727794, at *2 (E.D. Ky. Feb. 20, 2019)

(summarily dismissing § 2241 petition based on delayed effective date of the

First Step Act as premature and because petitioner failed to exhaust

administrative remedies);     Wright v. United States, 2019 U.S. Dist. LEXIS

111793, *9-11, n.5, 6 (W.D. WA. June 5, 2019)(collecting cases); Christopher v.

Wilson, No. 4:19-cv-214-O, 2019 U.S. Dist. LEXIS 66020, 2019 WL 1745968,

at *1 (N.D. Tex. Apr. 18, 2019); see also Brown v. Warden of FCI Williamsburg,

                                         9
    Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 10 of 17




No. 8:19-cv-00546-HMH-JDA, 2019 U.S. Dist. LEXIS 69440, 2019 WL

1780747, at *6-7 (D.S.C. Mar. 25, 2019); Rizzolo v. Puentes, No. 1:19-cv-00290-

[*4] SKO-HC, 2019 U.S. Dist. LEXIS 42957, 2019 WL 1229772, at *3 (E.D.

Cal. Mar. 15, 2019) (same); Sheppard v. Quintana, No. 5:19-cv-084-DCR, 2019

U.S. Dist. LEXIS 37297, 2019 WL 1103391, at *2 (E.D. Ky. Mar. 8, 2019)

(same); Sennett v. Quintana, No. 5:19-cv-085-JMH, 2019 U.S. Dist. LEXIS

36784, 2019 WL 1085173, at *2 (E.D. Ky. Mar. 7, 2019) (same). Accordingly,

Defendant Shorter’s argument for entitlement to immediate relief lacks merit.

      Defendant Shorter satisfied the prison sentence imposed in Case Number

4:12cr11-001, on February 14, 2019, and began a three-year term of supervised

release. Defendant Shorter argues for relief under the First Step Act, even

though Defendant Shorter is already now released from imprisonment and is

serving a term of supervised release. Courts considering similar arguments

under the First Step Act have rejected them as contrary to federal law. See

Jamison v. Warden, Elkton Federal Correctional Institution, 2019 WL 5690710, *3

(S.D. OH. Nov. 4, 2019) (“Because petitioner’s revocation sentence is separate

from his original sentence for purposes of calculating good-time credits, he is not

entitled to the good-time credits he would have received on his original 36-

month sentence if the First Step Act had been enacted at the time he was serving

that sentence.”); See also Garland v. Johnson, No. 1:19-cv-53-P, 2019 WL

                                        10
      Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 11 of 17




5106274, at *1 (W.D. La. Aug. 12, 2019) (“However, even if [petitioner] had

been entitled to additional good time credit toward his sentence that he did not

receive, federal law provides that those credits could not be used either to shorten

the period of his supervised release or to shorten the period of any future

imprisonment [petitioner] may be required to serve for violating the conditions

of his release.”) (citing 28 C.F.R. § 2.35(b) (“Once an offender is conditionally

released from imprisonment, either by parole or mandatory release, the good

time earned during that period of imprisonment is of no further effect either to

shorten the period of supervision or to shorten the period of imprisonment which

the offender may be required to serve for violation of parole or mandatory

release.”); United States v. Johnson, 529 U.S. 53, 60 (2000) (holding that the length

of a term of supervised release may not be reduced by reason of excess time

incarcerated, as [t]he objectives of supervised release would be unfulfilled if

excess prison time were to offset and reduce terms of supervised release.”).

        Unlike in Dawson v. Scott, 50 F.3d 884, 886 n. 2 (11th Cir. 1999), the relief

sought here, good time-credit, could not alter Defendant Shorter’s supervised

release. See United States v. Sewell, 712 Fed. Appx. 917, 919 (11th Cir.

2017)(Unlike the petitioners in Dawson and in United States v. Page4, 69 F.3d 482,



4
  Superseded by statute on unrelated ground as stated in United States v. Edwards, 728 F.3d 1286, 1292 (11th
Cir. 2013).

                                                      11
    Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 12 of 17




487 n.4 (11th Cir. 1995), if the petitioner prevailed, his supervised release term

would not change. “Nothing in the record suggests that if the District Court had

imposed a shorter sentence, it would also have imposed a shorter or less

restrictive period of supervised release.”) In the instant case, on Counts 1, 2

through 14, 27 through 33, and 34 through 44, the district court was authorized

to impose a term of supervised release of not more than three years pursuant to

18 U.S.C. §3583(b)(2). (PSR, para. 118) For those same counts of conviction,

the Sentencing Guidelines provided that the authorized term of supervised

release was at least one year, but not more than three years, pursuant to USSG

§5D1.2(a)(2). (PSR, para. 119) Hence, as the Eleventh Circuit held in Sewell,

even if Defendant Shorter were to prevail on the petition, nothing in the record

suggests that Defendant Shorter’s success would have any effect on the three-

year term of supervised release currently being served.

      Moreover, there is absolutely nothing in the First Step Act which

mandates the BOP to retroactively un-satisfy and update previously satisfied

sentences, thereby causing every previously served sentence which was granted

good conduct time credits under Title 18, USC § 3624(b) to become overserved.

As such, Defendant Shorter cannot receive additional good conduct time credit

towards a previously served term of imprisonment under the updated statute

prior to the statute’s effective date of July 19, 2019. Defendant Shorter’s claims

                                       12
      Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 13 of 17




alleging that the failure to apply good-time credit under the First Step Act

violated the defendant’s 4th and 8th amendment rights are meritless. Accordingly,

Defendant Shorter’s petition should be denied in its entirety.

II.    Defendant Shorter failed to exhaust the administrative remedies.

       Even if Defendant Shorter had not completed the term of supervision at

the time of enactment of the good time provision under the First Step Act,

Defendant Shorter’s petition would be subject to dismissal for failing to exhaust

administrative remedies. Defendant Shorter initiated the administrative process,

but there was admittedly no exhaustion5. (ECF 1, p. 9; ECF 8, p. 2) Although

§ 2241 does not contain a statutory exhaustion requirement, courts consistently

require the exhaustion of administrative remedies prior to review. Santiago-Lugo

v. Warden, 785 F.3d 467 (11th Cir. 2015); See also Davis v. Warden, FCC Coleman-

USP, 661 F. Appx. 561, 562 (11th Cir. 2016) (federal inmate seeking habeas

corpus relief under § 2241 “must exhaust available administrative remedies

before he can obtain relief”) (citing Santiago-Lugo, 785 F.3d at 474-75)). This

common practice in the courts is important, because “[e]xhaustion allows prison

officials to develop a factual record and an opportunity to correct their own

errors before being haled into court.” Brimmer v. Warden of FCI-Williamsburg,


5
 “Petitioner [Defendant Shorter] alleges, while assuming he would fail at the initial stage of
administrative complaints, that it would take too much time to go through the
administrative process.” (ECF 8, p. 2)
                                              13
    Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 14 of 17




No. CV 9:19-676, 2019 U.S. Dist. LEXIS 91579, 2019 WL 2305022, at *3

(D.S.C. Apr. 30, 2019), Report and Recommendation adopted, 2019 U.S. Dist.

LEXIS 90307, 2019 WL 2303585 (D.S.C. May 30, 2019) (citing Jones v. Bock,

549 U.S. 199, 204, 127 S. Ct. 910, 166 L. Ed. 2d 798 (2007)).

      The BOP has established an administrative remedy procedure through

which an inmate may seek review of a grievance related to the inmate’s

imprisonment. 28 C.F.R. § 542.10 et seq. This process “applies to all inmates

in institutions operated by the Bureau of Prisons . . . and to former inmates for

issues that arose during their confinement.” 28 C.F.R. § 542.10(b). An inmate

must generally first seek to resolve an issue of concern informally by presenting

the issue to correctional staff.    28 C.F.R. § 542.13(a).       If no resolution

materializes, the inmate must submit a formal written request to the Warden

within 20 calendar days. 28 C.F.R. § 542.14(a). If unsatisfied with the Warden's

response, the inmate may then appeal with the BOP Regional Director within

20 days of the Warden's response. 28 C.F.R. § 542.15(a). If still dissatisfied with

the BOP Regional Director's response, the inmate may finally appeal to the

BOP's Office of General Counsel in Washington, D.C., within 30 days of the

BOP Regional Director’s signature on the response. Id. Inmates must complete

all three steps of the administrative remedies process to have exhausted their

administrative remedies.

                                        14
     Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 15 of 17




      Defendant Shorter argues that the futility exception applies here. (ECF 8)

In 28 U.S.C.S. § 2241 cases, this exception applies only in “extraordinary

circumstances,” for which Defendant Shorter fails to meet the burden of

demonstrating the futility of administrative review. Tinoco-Jaimes v. United

States, 168 Fed. Appx. 356, 359 (11th Cir. 2006)(Petitioner failed to demonstrate

extraordinary circumstances and did not adequately explain why the

administrative process would have been futile.). The question becomes whether

Defendant Shorter has established that extraordinary circumstances existed

when Defendant Shorter chose not to complete the administrative process and

instead, filed his petition in district court. (ECF 1)

      There was nothing preventing Defendant Shorter from timely appealing

the Warden’s response within 20 days to the BOP Regional Director. Defendant

Shorter could have and should have immediately appealed to the BOP Regional

Director as early as January 2, 20196, the Warden’s decision date. (ECF 1,

Attachment A, p. 17) Then, from that point, if Defendant Shorter would have

remained displeased with the BOP Regional Director’s decision, Defendant

Shorter should have appealed to the BOP’s Office of General Counsel. Instead,

Defendant Shorter decided to file the petition in district court. Defendant



6
  Defendant Shorter was released from incarceration and started supervised release on
February 14, 2019 (almost six weeks after the Warden’s decision). (ECF 98)
                                            15
     Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 16 of 17




Shorter has failed to establish that the administrative process would have been

futile.

          Accordingly, Defendant Shorter’s 2241 petition should be denied for

failure to exhaust administrative remedies.

                                                Respectfully submitted,

                                                LAWRENCE KEEFE
                                                United States Attorney

                                                s/Winifred L. Acosta
                                                WINIFRED L. ACOSTA
                                                Assistant U.S. Attorney
                                                Appellate Division
                                                Northern District of Florida
                                                Florida Bar No. 0076333
                                                111 North Adams Street, 4th Floor
                                                Tallahassee, FL 32301
                                                (850) 942-8430
                                                winifred.acosta@usdoj.gov




   CERTIFICATE OF COMPLIANCE WITH N.D. FLA. LOC. R. 7.1(F)

          I hereby certify that this response complies with the word limitation set

forth in N.D. Fla. Loc. R. 7.1(F). This response contains 3,516 words.


                                                s/ Winifred L. Acosta
                                                Winifred L. Acosta
                                                Assistant U.S. Attorney


                                           16
    Case 4:20-cv-00223-MW-MAF Document 29 Filed 06/11/20 Page 17 of 17




                       CERTIFICATE OF SERVICE

     I hereby certify that a copy of the fore-going has been provided by U.S.

mail to Christopher Shorter, a/k/a “Chrissy Shorter,” 121 James Court,

Quincy, FL 32351 on this 11th day of June, 2020.



                                           s/ Winifred L. Acosta
                                           Winifred L. Acosta
                                           Assistant U.S. Attorney




                                      17
